Exhibit 10.7

 
Covenant Group of China Inc.


March 22, 2010


Re:           Share Entrustment Agreement


This share entrustment agreement (the “Agreement”), executed on the above date,
by and among Covenant Group of China Inc. (“Covenant”), a U.S. public company,
and the following shareholders of HaiNan JIEN Intelligent Engineering Co.
(“JIEN”): Ma Bing Feng and Dai Qing Hua (each a “JIEN Shareholder” and
collectively the “JIEN Shareholders”).


The parties acknowledge that JIEN and the JIEN Shareholders entered into an
agreement dated June 24, 2009 (“June 24, 2009 Agreement”) with Covenant Group
Holdings Inc. (“Holdings”), now a wholly-owned subsidiary of Covenant, whereby
Holdings would acquire one-hundred percent (100%) of JIEN’s common stock from
the JIEN Shareholders in exchange for one million three hundred fifty thousand
(1,350,000) shares of Covenant common stock.  The percentage of the latter
Covenant shares to be received by each JIEN Shareholder was cited as follows: Ma
Bing Feng (60%) and Dai Qing Hua (40%).


The parties acknowledge that the obligation of the parties to exchange
Covenant  common stock shares for JIEN common stock shares held by the JIEN
Shareholders occurred on December 24, 2009, the effective date of a share
exchange agreement, which consummated a merger and going public transaction
between Holdings and Covenant, formerly named Everest Resources Inc.


The parties acknowledge that Covenant has issued Covenant shares in the name of
the JIEN Shareholders, but JIEN and the JIEN Shareholders are still in the
process of effecting a change in the Peoples Republic of China of the registered
or record ownership of the JIEN shares in the name of Holdings.  Accordingly,
Covenant shall hold the JIEN Shareholders shares in Covenant in trust for the
exclusive beneficial ownership and voting rights of each respective JIEN
shareholder.  Additionally, JIEN and each JIEN Shareholder shall hold the JIEN
shares in trust for the exclusive beneficial ownership and voting rights of
Covenant through Holdings.  The parties ratify and agree that this mutual trust
arrangement has been effective since the effective date of the December 24, 2009
Agreement.


Unless agreed otherwise in writing, the parties shall use their best efforts to
have the JIEN shares registered promptly in the name of Holdings and thereafter
the shares in both Covenant and JIEN can be released to the respective parties
in accordance with the terms of the June 24, 2009 Agreement.  Upon such mutual
share releases, the trust arrangements arising under this Agreement shall
terminate.


To the extent not expressly contradicted by this Agreement, the provisions of
the June 24, 2009 Agreement shall be controlling, including the ability of the
instant Agreement to be executed in one or more counterparts (facsimile copies
are deemed originals), each of which shall be an original and all of which taken
together shall constitute one and the same instrument.


Agreed and acknowledged:
 

COVENANT GROUP OF CHINA INC.           /s/ Fredric W. Rittereiser­­­­­   Fredric
W. Rittereiser, Chairman       /s/ Kenneth Wong   Kenneth Wong, President      
    HAINAN JIEN INTELLIGENT ENGINEERING CO.         /s/ Ma Bing Feng   Ma Bing
Feng, Chairman       /s/ Ma Bing Feng   MA BING FENG       /s/ Dai Qing Hua  
DAI QING HUA  

 